Per Curiam.
At the January term of this court, an appeal taken in this case in the court below was here dismissed, upon the motion of appellee, for the failure of the appellant to comply with the rules of this court. Thereafter, on February 2, 1898, the appellant applied to the clerk of this court for' allowance to him of an appeal, which was granted, and all proper process issued. There has been no transcript of the record of the case filed, although more than 90 days have elapsed since the appeal was taken. The ap-pellee files a motion to dismiss • the appeal on the ground that the transcript was not filed within the 90 days, as required by section 1271, Mansf. Dig. Section 1271 is as fol*23lows : “It stall be the duty oí the appellant to file in the clerk’s office of the Supreme Court, within ninety days alter the appeal or writ of error is granted, an authenticated copy of the record, otherwise his appeal or writ of error shall be dismissed, but the Supreme Court may for cause shown extend the time for filing such copy.” The statute, as above set out, not having been complied with, and no cause having been shown why the time for filing the transcript should be extended, the appeal in this case is dismissed.